Title: To Benjamin Franklin from the Baron von Steuben, 28 September 1779
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von
To: Franklin, Benjamin


Dear Sir
Head Quarters West Point, Sept. 28th. 1779
I take the Liberty of transmitting you a few Copies of the Regulations published last Winter for the service of the Infantry. As this Work has been made under my Direction, I must let you know that Circumstances have obliged me to deviate from the Principles adopted in the European Armies, Such as the formation in Two Ranks, the Weakness of our Battalions &c. Young as We are, We have already our prejudices as the most ancient Nations, the prepossession in favor of the British service, has obliged me to comply with many Things, which are against my Principles. However, We have now fixed Regulations, which will at least produce an Uniformity in the Service, & our System, tho’ imperfect, is far preferable to having none.
I leave it to your other Correspondents to give you an Account of the present State of our Army; If they tell you that our Order & Discipline Equals that of the French and Prussian Armies, do not believe them, but do not believe them neither, if they compare our Troops to those of the Pope, & take a just medium between those two Extremes. Tho’ we are so young that we scarce begin to walk, we can already take Stoney Points, & Powle’s [Paulus] Hooks with the point of the Bayonet, without firing a Single Shot. This is very premature, yet we have still many Weaknesses which bespeak our Infancy. We want, above all, the true meaning of the Words Liberty, Independence &c that the Child may not make use of them against his Father, or the Soldier against his Officer.
I will say nothing of our Political Affairs. These do not fall within the verge of my District. All I can assure you of, is that the English will not beat us, if we do not beat ourselves.
As I receive no Letters from Europe which pains me Very much, I have taken the Liberty to direct my friends & Correspondents to address my Letters to you. I rely on your goodness for transmitting them.
I am with great respect & Esteem Dear Sir Your most obedient & most humble Servant
His Excellency B. Franklin, Esq; Minr Plenipoy: &c &c.
 
Notation: Doctr Franklin Sept 1779
